                Case 2:20-cv-00864-RSM Document 32 Filed 07/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8       FRUCI & ASSOCIATES, PS, for itself and         CASE NO. C20-864 RSM
         on behalf of a class of similarly situated
 9       businesses and individuals,                    ORDER GRANTING STIPULATED
                                                        MOTION TO EXTEND TIME FOR
10                     Plaintiff,                       DEFENDANTS A10 CAPITAL, LLC, U.S.
                                                        BANK, AND WELLS FARGO BANK,
11              v.                                      N.A. TO RESPOND TO AMENDED
                                                        COMPLAINT
12       A10 CAPITAL LLC, et al.,

13                     Defendants.

14

15            This matter is before the Court on the joint stipulated motion of Defendants A10 Capital,

16   LLC; U.S. Bank National Association;1 and Wells Fargo Bank, N.A. and Plaintiff Fruci &

17   Associates, PS.     Dkt. #26.     For the reasons identified in the joint motion and after due

18   consideration, the Court finds and ORDERS as follows:

19         1. The Stipulated Motion to Extend Time for Defendants A10 Capital, LLC, U.S. Bank, and

20            Wells Fargo Bank, N.A., to Respond to Amended Complaint (Dkt. #26) is GRANTED.

21         2. The Court’s Deadlines for a FRCP 26(f) Conference; Initial Disclosures Pursuant to

22            FRCP 26(a)(1); and a Combined Joint Status Report and Discovery Plan as Required by

23

24   1
         Identified in the caption as U.S. Bank, NA (“U.S. Bank”).

     ORDER – 1
            Case 2:20-cv-00864-RSM Document 32 Filed 07/14/20 Page 2 of 2



 1        FRCP 26(f) and Local Civil Rule 26(f), all as set forth in the Court’s Order Regarding

 2        Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. #10), are STRICKEN.

 3     3. The deadline for Defendants A10 Capital, LLC, U.S. Bank National Association, and

 4        Wells Fargo Bank, N.A. to answer or otherwise respond to Plaintiff’s Amended

 5        Complaint is extended until 30 days after the Judicial Panel for Multidistrict Litigation

 6        (“JPML”) rules on the Motion to Transfer in MDL Case No. 2950 which is currently

 7        pending before the JPML.

 8     4. Plaintiff shall file notice with the Court following the JPML’s decision on the Motion to

 9        Transfer in MDL Case No. 2950.

10        DATED this 14th day of July, 2020.

11

12

13                                              A
                                                RICARDO S. MARTINEZ
14                                              CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
